Title: To John Adams from Thomas Johnson Jr., 27 March 1777
From: Johnson, Thomas Jr.
To: Adams, John


     
      Dear Sir
      Annapolis 27 March 1777
     
     I have pleasure in calling your Attention back to a Subject which was mentioned at Bush Town. Doctor Howard, in Compliance with his promise to Genl Green has reduced his Sentiments, on the Medical Department, to writing which you will be pleased to inclose to the General after you have considered them. My Occupations in Life have not enabled me to form a correct Judgment in this Matter nor have I full Time to consider it through off Hand I think the Doct. seems at least plausible.
     I find this State at a great Loss for Friends in Europe. Most of our Goods have been purchased in the West Indies of Merchants who have in their pleasure speculated, and I find som purchases at whole Sale are at a higher price farr than the same Articles used to be sold here at Retail. I do not see any probability that we shall lessen the price or be able to import the Articles essentially necessary by our Expectations. I think therefore the public Interest would be much promoted by allowing privateers etc. to ransom such Captures as are bound to Europe or the W: Indies with such Exceptions as may be thought proper; it has often happened that privateers have been obliged to discharge prizes because they cou’d not man them and I have no Doubt but the Ransom Money, of ½ or ⅔ds. the Value of the prize, in Europe would produce more Musquets Blankets or coarse Cloath in America than the whole prize in America. And we may be sure that the whole Ransom Money if paid in Europe will be laid out in Adventures for America. I may possibly be too speculative but I wish you to consider this Matter well before you reject my Scheme.
     I mentioned to Genl. Gates before I left Philadelphia that I thought we might, if we could open a proper Intercourse get supplied or in good part supplied with the Arms the English have taken from us. I wish you would advise with Mr. Morris on the Subject. Our Enemies are strongly acted on by Money. What can they do with the foreign Arms (or indeed any Arms) they have taken from us. They cost in Europe perhaps 10, 12 or 15/. a Stand. No Body in Europe but Soldiers use them. The Soldiers are supplied through regular Channels. If they could be carried to England the Soldiers there would not use them and I much question whether they would sell any where for 5/ apiece. We have stripped our people already and are not able to arm our Quota. Pray advise me don’t omit it, whether you have Arms for our Men and consider well whether you may not by good Management get 5 or 6000 Stand from our Enemies.
     You promised to get some Body appointed to settle and pay off the Recruits of the Militia who went to the Jerseys with me. I wish it was done as according as those people are dealt with we may or may not expect further Service from them and I assure you the weight of that part of the Country is, in our State, much to be attended to. I mentioned to you Mr. Richard Dallam who was paymaster to the Flying Camp and is yet probably in Philadelphia. If he cannot act and you have no Body in your Eye that would fully Answer your wishes, Mr. Thomas Richardson of Geo. Town Montgomery Coty or Mr. John Hanson Junr. of Frederick Town would do this Business I believe with great Honor and Integrity.
     I Yesterday received a Letter from Mr. Robertdeau of the Committee appointed to confer with Genl. Green. A good many Men are recruited in this State but we are very bare of Arms. Have been much disappointed in our Adventures for Cloathing and a pretty large proportion are under Innoculation. Genl. Smallwood returned last Night from the Eastern Shore. Every possible Means will be exerted but our powers are very short of our Wishes. Pray inform yourself and advise me what Arms and Cloathing may be relied on and how you are provided with Medicines. Our former Losses from a want of these Articles greatly discourage our people.
     
      I am dr. sr. your mo. obed. hble serv.
      Th Johnson Junr
     
     
      I have been very tedious already but I borrowed fifteen hundred pounds of Mr. Morris of his private Money on my personal Credit to enable the Militia to come Home again because no public Money could be had. I wish this Money was repaid him by the Continental Treasury and the Brigade charged with it. I really have not the Money of my own to pay him and I am uneasy that he should be out of it the more so as I believe he will not hastily ask me for it. Do contrive to have it done and oblige in this Yr.
     
     TJ.
    